DETAILED ACTION
This action is responsive to the application filed on January 14, 2021.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings 
The drawings filed on August 26, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezaris (US Pub. No. 2020/0192638).
   	With respect to claim 1, Pezaris teaches a system for collaborative cloud-based development of industrial applications, comprising:   	a memory configured to store system project data that, in response to execution on one or more industrial devices, facilitates monitoring and control of an industrial automation system (see figure 12, memory 1212. Examiner notes: the industrial devices/system/applications are interpreted as merely a computer device/systems/applications/software. The term “industrial” is an intended use and therefore doesn’t have any weight over the claim language) and   	a processor, operatively coupled to the memory that executes executable components stored on the memory (see figure 12, processor 1210 interacting with memory 1212), wherein the processor and memory reside on a cloud platform (see paragraph [0098], communication system can include one or more APIs for integrating VCS applications or services, as well as APIs for maintain IDE functionality and real time communication channels in cloud provided resources), and the executable components comprise:   		a user interface component configured to render a first integrated   	development environment (IDE) interface on a first client device, and to   	receive, from the first client device via interaction with the first IDE   	interface (see paragraph [0056], further enhancements over conventional IDE approaches include a one-click patch user interface configured to enable code patches produced by other developers to be automatically applied based on review of the code by the original code author or code administrator. Additionally, the system and/or communication engine 1004 is configured to enable messaging and message stream tracking across multiple development environments. For example, a first user operating a first IDE application and a second user operating a second IDE application can both develop the same code base through their respective environments, and are both given access to messages streams sent to users in either environment or between users operating in different environments. According to various embodiments, the system and/or communication engine 1004 can operate as a common interface between any number of different IDE applications, allow any number of users to select between and number of development platforms, while still enabling the common communication channel and tracking functions that eliminate many of the issues with conventional IDE applications), an edit record defining modifications made to a first   	version of the system project data that is stored locally on the first client   	device(see paragraphs [0043]-[0044] and figures 7A-7B (and related paragraphs), an example screen capture of a UI showing unread message notification. In the space to the right of the code tree listing (e.g., 702), at column 710 a count of any unread messages associated with each file in the code tree is displayed. The system maintains information on new message and a read status. In some embodiments, the system is configured to display an unread message notification with a count of the unread messages included in the display. The notification is presented in association with the file and/or code to which the message pertains. In some embodiments, users are given fie grain control over the appearance of these notifications, being able to turn notifications off per file, across a directory, or for the entire code tree. FIG. 7A also illustrates a transition from the message stream view in FIG. 6 to the message stream view of FIG. 7A, responsive to selection of CHANELOG.md at 720. The transition includes a transition in the editing panel 704 to show the code associated with the CHANELOG.md file, and the communication panel 706 reflects messages associated with the CHANELOG.md file. AT 730 additional unread message notifications are displayed. Unread notification displays can be configured to highlight messages that are directed to a current users. For example, 730 can be displayed in read to bring the user's attention to the unread message notification that includes messages directed to the current user. Selecting 730 in the UI (e.g., clicking with a mouse and pointer) transitions the system the example UI shown in FIG. 7B. Furthermore, see paragraphs [0083], [0088], [0092]) and      		a collaboration management component configured to, in response   	to receipt of the edit record (see paragraph [0079] and figures 2A-9, 13-16, collaboration steps):  			store the edit record in association with the system project   		data (see paragraph [0007], in various embodiments, the metadata on the respective code segments are stored separately from the code, code revision, and/or source files. In some examples, the separately stored metadata can be retained for the life of the software project, enabling future use of the metadata, context information, matching information, etc. In one example, this enables the system to identify and match even on deleted code to re-capture and leverage prior messaging and development context. See paragraph [0042], code specific message streams are stored for subsequent access. For example, annotations are displayed in conjunction with code line numbers in editing panel 604 at 610. The annotation visual elements are configured to display in all visualizations of the code. The annotation indicator is configured to transition the system to code specific message stream views that enable the user to review, for example, proposed code changes, messaging between the developers, etc. See paragraph [0059], the system and/or tracking engine stores information on commit history to enable automatic generation of review teams. For example, the system is configured to automatically determine a review team based on commit history queried from a VCS application or service. Further the system can build a review team from any users who had engaged in message streams associated with code commits on specific files, functions, code lines, etc. In one example, the system auto-assembles teams based on VCS commit history, where the team is defined by member of matching discussion groups. The system is also configured to facilitate code review inside the IDE, further facilitating code review operations), identify a user having authorization to edit the system project data (see paragraph [0003], the plugin is visualized as a communication panel appearing adjacent to code editor displays. The communication panel provides a real time chat stream between users (e.g., developers). The real time communication stream also provides a real time activity screen. For example, users receive communications and also notifications of activity occurring within the code being developed. According to another example, the activity notification provides a direct link to explore the changes, modifications, or updates associated with notification. See paragraph [0027], creating a message to another user (e.g., a developer) is streamlined by typing into a text input box at 216. See figure 3 and paragraph [0038], The example message 301 incorporates the recipient and text of a user message at 302. See paragraphs [0053], [0056]-[0057], further embodiments, enable channel messaging, where members are added to a topic specific channel by a channel creator or users can add themselves, or request additional to specific communication channels For example, a “bugfix” channel can be used to post bug information, and serve as a topic specific message stream that exists apart for the code based message streams. See paragraphs [0061] and claim 28, the identified user is then displayed in the messaging interface as an auto-generated recipient of a message about the selected code. Once any message text is received, the process 1100 continues at 1108 with communication to the message to the specified recipients. See paragraph [0075] and figure 13, the system distinguishes between a target user for the message 1301 and another user mentioned in the message 1301 and selects the target user as the recipient of the message 1301. For example, if another user is mentioned in the body of the message 1301, that user is not selected as the recipient of the message 1301. Instead the recipient selected or targeted by user “Larry Wall” is selected as the recipient of the message 1301. Examiner notes: selecting the user/developer/recipient), and   			send a notification of the edit record to a second IDE interface   		rendered on a second client device associated with the user (see paragraph [0056], further enhancements over conventional IDE approaches include a one-click patch user interface configured to enable code patches produced by other developers to be automatically applied based on review of the code by the original code author or code administrator. Additionally, the system and/or communication engine 1004 is configured to enable messaging and message stream tracking across multiple development environments. For example, a first user operating a first IDE application and a second user operating a second IDE application can both develop the same code base through their respective environments, and are both given access to messages streams sent to users in either environment or between users operating in different environments. According to various embodiments, the system and/or communication engine 1004 can operate as a common interface between any number of different IDE applications, allow any number of users to select between and number of development platforms, while still enabling the common communication channel and tracking functions that eliminate many of the issues with conventional IDE applications),   			wherein the collaboration management component is further   		configured to (see paragraph [0079] and figures 2A-9, 13-16, collaboration steps), in response to receipt of a request from the second   		client device to incorporate one or more of the modifications defined   		by the edit record, update a second version of the system project   		data that is stored locally on the second client device to synchronize   		the one or more of the modifications to the second version of the  		system project data (see paragraphs [0079], [0081], [0083]-[0084], [0088], [0092] and figures 13-17 (and related paragraphs) according to some embodiments, the system is configured to provide one or more options for receiving updated or modified code, for example, through the message panel. For example, the system may be configured to provide an option to the user (e.g., original author, editing user, responsible editor, viewing user, etc.) to accept the code change proposed in the message (e.g., 1301). For example, the system can display a set of selection options within the messaging panel responsive to receiving modified code (e.g., via selection of “Apply Patch” at 1324). Other options may include a “Show Diff” function at 1322. According to one embodiment, the “Show Diff” function is configured to trigger the system to display a code difference view in editing panel 1304, between the current version of the code being viewed by a given user and the code as it would appear if the proposed modifications are executed. See paragraph [0097], when generating for display in the user interface panel the one or more differences, one or both of the live copies of the codeblock for users A and B are displayed. Additionally, each difference between the live copies may be annotated in the user interface panel for display to the user. For example, the annotations may be determined based on the fifth set of differences or another suitable set from the comparisons described above. In one embodiment, the user interface panel may generate, for display to user A, an apply function (e.g., apply patch) to change the live copy of the codeblock for user A to conform with the live copy of the codeblock for user B. Additionally, the user interface panel may generate, for display to user A, a revert function (e.g., revert patch) to revert to the visualized instance of the first version of the codeblock. In one embodiment, the user interface panel may generate, for display to user B, an apply function (e.g., apply patch) to change the live copy of codeblock for user B to conform with the live copy of the codeblock for user A).
  	With respect to claim 2, Pezaris teaches wherein the system project data comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials (see figures 1-9 and 13-16, executable code for a program. Examiner notes: As explained above, the term “industrial” is an intended use describing a type of program being managed/developed. The claim scope merely defines a collaboration development environment that could be applied over any other type of a software programs related to a different industry or business. For examination purpose, the claim has been interpreted as a system project data having at least an executable control program (i.e. just code providing functionality for a software)).
  	With respect to claims 12-13, the claims are directed to a method that corresponds to the system recited in claims 1-2, respectively (see the rejection of claims 1-2 above).
 	With respect to claim 19, the claim is directed to a non-transitory computer-readable medium that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above; wherein Pezaris also teaches such medium in paragraph [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 10-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pezaris (US Pub. No. 2020/0192638) in view of Pezaris (US Pub. No. 2020/0356365 – hereinafter Pezaris2).
  	With respect to claim 3, Pezaris is silent to disclose wherein the collaboration management component is configured to store the edit record in association with the system project data according to a classification schema, and the classification schema classifies the edit record according to one or more classification categories.  	However, in an analogous art, Pezaris2 teaches wherein the collaboration management component is configured to store the edit record in association with the system project data according to a classification schema, and the classification schema classifies the edit record according to one or more classification categories (see at least figures 23A-23I (and related paragraphs), open and close issues categories. Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pezaris’s teaching, which set forth a method and system for recording discussions about computer code in an integrated development environment (“IDE”). In some aspects, a communication channel is integrated with an IDE. Communications and discussions may be tracked and linked with specific code sections, by further including a step to include classification/categories/schema of related issues as suggested by Pezaris2, as Pezaris2 would provide enhance the collaboration experience provided by the application.	With respect to claim 4, Pezaris2 teaches wherein the one or more classification categories comprise at least one of an identity of a user who submitted the edit record, an identity of an issue addressed by the modifications defined by the edit record, an identity of an automation system installation to which the modifications are directed, an identity of an industrial facility in which the automation system installation resides, or a user-defined classification category submitted with the edit record (see at least figures 23A-23I (and related paragraphs), open and close issues categories for users. Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).  	With respect to claim 5, Pezaris2 teaches wherein the user interface component is further configured to render edit records, including the edit record, associated with the system project data in a browsable format according to the one or more classification categories (see at least figures 23A-23I (and related paragraphs), open and close issues categories for users. Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).
   	With respect to claim 6, Pezaris2 teaches wherein the collaboration management component is further configured to receive selection of a selected edit record, of the edit records, via interaction with an IDE interface rendered on a client device by the user interface component, and in response to receipt of the selection, update a version of the system project data that is stored locally on the client device to synchronize a modification defined by the selected edit record to the version of the system project data, wherein the client device is the first client device, the second client device, or a third client device (see figures 1-9, 13-16 and 18-23I (and related paragraphs). Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).  	With respect to claim 7, Pezaris and Pezaris2 teach wherein the collaboration management component is further configured to, in response to receipt of the edit record and development note data submitted in association with the edit record via the first IDE interface, store the edit record and the development note data in association with the system project data, and send the notification of the edit record and the development note data to the second IDE interface (see figures 1-9, 13-16 and 18-23I (and related paragraphs). Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).
  	With respect to claim 8, Pezaris and Pezaris2 teach wherein the edit record is a first edit record, and the collaboration management component is further configured to, in response to a determination that a second edit record is received from the first client device or another client device with an indication that modifications defined by the second edit record are crucial, update the second version of the system project data to synchronize the modifications defined by the second edit record irrespective of receipt of a request from the second client device to incorporate the modifications defined by the second edit record (see figures 1-9, 13-16 and 18-23I (and related paragraphs). Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).  	With respect to claim 10, Pezaris and Pezaris2 teach wherein the collaboration management component is further configured to, in connection with synchronization of the one or more of the modifications, at least one of delete redundant or conflicting control code from the second version of the system project data, or modify the second version of the system project data to resolve a programming or device configuration conflict (see figures 1-9, 13-16 and 18-23I (and related paragraphs). Examiner notes: collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues and much more).  	With respect to claim 11, Pezaris and Pezaris2 teach wherein the collaboration management component is further configured to maintain a synchronization record for the edit record identifying users who have synchronized one or more of the modifications defined by the edit record to their local versions of the system project data (see figures 1-9, 13-16 and 18-23I (and related paragraphs) and paragraphs [0083], [0088], [0092], [0135]. Examiner notes: remote collaboration platform having all the claimed functionalities, such as edit code (e.g. add, delete, etc.), contact collaborators, point out issues, categories of issues, synchronization and much more).
  	With respect to claims 14-17, the claims are directed to a method that corresponds to the system recited in claims 3 and 5-7, respectively (see the rejection of claims 3 and 5-7 above).   	With respect to claim 20, the claim is directed to a non-transitory computer-readable medium that corresponds to the system recited in claim 3, respectively (see the rejection of claim 3 above).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pezaris (US Pub. No. 2020/0192638) in view of Assenmacher (US Pat. No. 9,451,009).
  	With respect to claim 9, Pezaris is silent to disclose further comprising a simulation component configured to perform a simulation on the second version of the system project data and the modifications defined by the edit record to determine an estimated effect of the modifications on a performance aspect of the second version of the system project data, wherein the user interface component is configured to include, in the notification, information regarding the estimated effect.  	However, in an analogous art, Assenmacher teaches further comprising a simulation component configured to perform a simulation on the second version of the system project data and the modifications defined by the edit record to determine an estimated effect of the modifications on a performance aspect of the second version of the system project data, wherein the user interface component is configured to include, in the notification, information regarding the estimated effect (see column 3 lines 22-30, column 10 lines 5-21, 60-67 and column 11 lines 65-67, simulation component).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pezaris’s teaching, which set forth a method and system for recording discussions about computer code in an integrated development environment (“IDE”). In some aspects, a communication channel is integrated with an IDE. Communications and discussions may be tracked and linked with specific code sections, by further including a step to simulate the modification of the versions as suggested by Assenmacher, as Assenmacher would provide a step where a user interacts with software that is not being executed on a local device, thus enhancing the computer performance during debugging.  	With respect to claim 18, the claim is directed to a method that corresponds to the system recited in claim 9, respectively (see the rejection of claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Hourani et al. (US Pub. No. 2014/0330890) set forth systems and methods of context-driven information access are presented. In one example, a request for information concerning an application is received from a user device employing the application. Also received from the user device is context information related to execution of the application. Based on the request and the context information, information concerning the application is retrieved. The information concerning the application is then transmitted to the user device while the user device is employing the application. In some examples, this information may also be shared among other user devices (see abstract).   
  	Czymontek (US Pat. No. 8,667,456) set forth systems, methods, and devices for providing cloud-based indexing services to cloud-based and client-based software development environments. For example, integrated development environment (IDE) services may be provided at a client device via a cloud-based indexing service, and an indexing request related to source code at least partially loaded at the client device transmitted to the cloud-based indexing service with respect to a type of indexing request selected from a code completion request, a usages request, an annotations listing request, and a refactoring request. The cloud-based indexing service may then access one or more indexes maintained at the cloud-based indexing service, and provide responsive index information to the client device, the index information included in the responsive index information being less than all index information from the one or more indexes corresponding to the source code at least partially loaded at the client device. The responsive index information can then be displayed at the client device (see abstract).       	Nathan et al. (US Pub. No. 2008/0134298) set forth techniques for providing an intergrated development environment with community integration. A user specifies access settings to indicate that one or more other users will be allowed to access his development projects and with what permissions. Input is received from the user to save a development project. Upon saving the development project, the development project is automatically made available for sharing with others in a circle of friends with the first user. A common infrastructure can be used for providing the integrated development environment and the social network. The user identity system, authentication/authorization system, ratings system, and storage can be shared by the integrated development environment and the social network (see abstract).   
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192